DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
2. 	Previous claim rejections are withdrawn in view of Applicant's amendment filed May 18, 2021.

Allowable Subject Matter
3.	Applicant had previously cancelled claim 7.
4.	Claims 1-6 and 8-9 are allowed.
5.	Claims 1-6 and 8-9 are renumbered.
6.	The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowed because the closest prior art, Shinoaki (US Pat. No. 5,414,641) fails to anticipate or render obvious a pipe network evaluation device comprising: a layout-unknown part pipe resistance calculating means for estimating a pipe resistance of a layout-unknown part, based on: air tank pressure data, which is pressure data of compressed air in an air tank connected to the pipe network; air tank outlet flow rate data, which is flow rate data of compressed air supplied from the air tank to the pipe network;  and layout-unknown part pipe outlet pressure data, which is outlet pressure data of a part where layout information is unknown, in combination with the rest of the claim limitations as claimed and defined by the Applicant.
Claim 3 is allowed because the closest prior art, Shinoaki (US Pat. No. 5,414,641) fails to anticipate or render obvious a pipe network evaluation device comprising: a layout-unknown part pipe resistance optimization calculating means for obtaining a pipe resistance of a layout-unknown part by an optimization calculation method, based on data stored in the measurement value acquiring means and 
Claim 8 is allowed because the closest prior art, Shinoaki (US Pat. No. 5,414,641) fails to anticipate or render obvious a pipe network evaluation method comprising: obtaining a pipe resistance of a layout-unknown part by an optimization calculation method, based on data stored in a measurement value acquiring means and layout-known part pipe information input with a layout-known part pipe information inputting means, in combination with the rest of the claim limitations as claimed and defined by the Applicant.
7.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL D LEE whose telephone number is (571)270-1598.  The examiner can normally be reached on M to F, 9:30 am to 6 pm CT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached at 571-272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/PAUL D LEE/               Primary Examiner, Art Unit 2862                                                                                                                                                                                         	6/2/2021